Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2009

USA v. Olhovsky
Precedential or Non-Precedential: Precedential

Docket No. 07-1642




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Olhovsky" (2009). 2009 Decisions. Paper 1279.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1279


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
          UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                    No. 07-1642
                            UNITED STATES OF AMERICA

                                           v.

                               NICOLAU OLHOVSKY,
                                          Appellant

                                 (D.N.J. 06-cr-00263)

Present:      MCKEE, RENDELL and TASHIMA, Circuit Judges

         1)   Motion by Appellee USA to Amend the Opinion dated April 16, 2009

         2)   Response by Appellant Nicolau Olhovsky in Opposition to Appellee’s
              Motion to Amend the Opinion dated April 23, 2009

         3)   Reply by Appellee USA to Appellant’s Response dated April 24, 2009


________________________________ORDER_______________________________

In consideration of the Appellee’s foregoing motion, and the Apellant’s response thereto
it is hereby ordered that Appellee’s motion is GRANTED.
        Accordingly: the opinion of this Court issued in this case on April 16, 2009 is
hereby AMENDED as follows:
        Footnote 20 is stricken from the opinion and each of the remaining footnotes are
therefore renumbered accordingly.



                                                      By the Court,

                                                      /s/ Theodore A. McKee
                                                      Circuit Judge

Dated:        May 5, 2009